Name: Council Decision (EU) 2019/844 of 14 May 2019 on the exercise of powers by the Secretary-General of the Council as regards complaints submitted to the Council by candidates for the position of European Chief Prosecutor
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2019-05-24

 24.5.2019 EN Official Journal of the European Union L 138/82 COUNCIL DECISION (EU) 2019/844 of 14 May 2019 on the exercise of powers by the Secretary-General of the Council as regards complaints submitted to the Council by candidates for the position of European Chief Prosecutor THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Implementing Decision (EU) 2018/1696 of 13 July 2018 on the operating rules of the selection panel provided for in Article 14(3) of Regulation (EU) 2017/1939 implementing enhanced cooperation on the establishment of the European Public Prosecutor's Office (the EPPO) (1), and in particular Rules VI.1 and VII.1 of the Annex thereto, Having regard to the Staff Regulations of Officials of the European Union and the Conditions of Employment of Other Servants of the European Union, laid down in Council Regulation (EEC, Euratom, ECSC) No 259/68 (2) (the Staff Regulations), and in particular Article 2 and Article 90(2) thereof, Whereas: (1) Pursuant to Rule VI.1 of the Annex to Implementing Decision (EU) 2018/1696 (the operating rules of the selection panel), candidates who are excluded from the selection procedure for the appointment of the European Chief Prosecutor may submit a complaint within the meaning of Article 90(2) of the Staff Regulations to the Council. (2) Pursuant to Rule VII.1 of the operating rules of the selection panel, candidates who are not included in the shortlist of qualified candidates drawn up by the selection panel for the appointment of the European Chief Prosecutor may submit a complaint within the meaning of Article 90(2) of the Staff Regulations to the Council. (3) Article 2 of the Staff Regulations requires each institution to determine who within it is to exercise the powers conferred by the Staff Regulations, which include the powers of the appointing authority provided for in Article 90(2) thereof. (4) In accordance with the first subparagraph of Article 240(2) of the Treaty on the Functioning of the European Union, the Council is assisted by a General Secretariat, under the responsibility of a Secretary-General. (5) The powers of the appointing authority, as regards complaints within the meaning of Article 90(2) of the Staff Regulations submitted to the Council by candidates in the selection procedure for the appointment of the European Chief Prosecutor pursuant to Rules VI.1 and VII.1 of the operating rules of the selection panel, should be exercised by the Secretary-General of the Council, HAS ADOPTED THIS DECISION: Article 1 The powers conferred by Article 90(2) of the Staff Regulations on the appointing authority, as regards complaints submitted to the Council pursuant to Rules VI.1 or VII.1 of the operating rules of the selection panel by candidates who are excluded from the selection procedure or are not included in the shortlist of qualified candidates drawn up by the selection panel for the appointment of the European Chief Prosecutor, shall be exercised by the Secretary-General of the Council on behalf and under the responsibility of the Council. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 14 May 2019. For the Council The President P. DAEA (1) OJ L 282, 12.11.2018, p. 8. (2) OJ L 56, 4.3.1968, p. 1.